Citation Nr: 9900815	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  97-27 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a skin condition, to 
include a rash and boils.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1967 to 
February 1971.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of an April 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Jackson, Mississippi.  

The Board notes that in the appellants August 1997 
substantive appeal, he requested a hearing at a local VA 
office before a member of the Board.  A letter from the RO to 
the appellant, dated in September 1997, shows that at that 
time, the RO informed the appellant that due to the limited 
number of hearings that were held by the traveling section of 
the Board, it might be one to two years before his hearing 
could be held.  In October 1997, the appellant responded to 
the ROs letter and he indicated that he did not want to wait 
for the traveling section, but he did request a hearing at 
the RO before a Hearing Officer.  A letter from the RO to the 
appellant, dated in January 1998, shows that at that time, 
the RO had scheduled the appellant for a hearing at the RO in 
March 1998.  In March 1998, the appellant submitted VA Form 
21-4138, Statement in Support of Claim.  At that time, the 
appellant stated that he wanted to cancel his hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to the 
extent possible.  

2.  There is no competent medical evidence of record of a 
nexus, or link, between the appellants current skin 
disorder, to include a rash and boils, and the appellants 
period of service.  


CONCLUSION OF LAW

The appellants skin disorder, to include a rash and boils, 
was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellants service medical records show that in June 
1970, the appellant was treated for a small, chronic 
laceration at the [illegible] fold.  The records reflect 
that at that time, the appellant was given bacitracin cream 
and he was told to return to the clinic if he did not 
improve.  The records further reflect that in December 1970, 
the appellant was given Selsum for his scalp.  The Board 
notes that the above records were from the clinic at the Air 
Force Base in Binh Thuy, Vietnam.  The appellants separation 
examination, dated in January 1971, shows that at that time, 
in response to the question as to whether the appellant had 
ever had or if he currently had any skin diseases and/or any 
boils, the appellant responded no.  The appellants skin 
was clinically evaluated as normal.  

In January 1997, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim, to the RO.  At that time, the 
appellant stated that his current skin condition originated 
in the service.  The appellant indicated that in 1969, while 
he was stationed in Vietnam, he was treated at the Air Force 
Base in Binh Thuy for a rash and boils in his groin and thigh 
areas.  According to the appellant, he was again treated for 
a rash and boils in his groin and thigh areas in 1970 to 1971 
at the Francis E. Warren Air Force Base Hospital.  The 
appellant noted that since service, he had been treated for 
his skin condition at the VA Medical Center (VAMC) in 
Memphis, Tennessee.  He also reported that he had been 
treated by a Dr. J.E.F., a Dr. P., and a Dr. R.L.J., all 
private physicians.  The appellant further stated that he had 
undergone surgery, performed by Dr. F., in order to have a 
boil removed.  

In March 1998, the appellant submitted a second VA Form 21-
4138, Statement in Support of Claim.  At that time, the 
appellant stated that while he was in the military, he 
developed a bad rash in the groin area and around his ear on 
his left side in the hair.  According to the appellant, 
he was given Selsum for the hair and a cream drug for the 
groin area.  The appellant indicated that those medications 
helped relieve his symptoms temporarily, but that his skin 
condition never completely went away.  He reported that he 
sought medical treatment for his skin condition shortly after 
his separation from the military, in May 1971, from a Dr. S.V 
in Memphis.  According to the appellant, Dr. V.s office had 
closed and he was unable to locate him in order to obtain his 
records.  

In August 1998, the RO received a copy of a letter from 
R.L.J., M.D., dated in January 1997.  The letter shows that 
at that time, Dr. J. diagnosed the appellant with the 
following: (1) tinea cruris, (2) tinea pedis, and (3) 
onychomycosis of the toenails.  

In August 1998, the RO received private medical records from 
D.P., M.D., from October 1996 to January 1998.  The records 
show that in October 1996, the appellant was diagnosed with 
tinea cruris and tinea unguium, with significantly large 
infected great toe nails.  The records further reflect that 
in December 1996, the appellant was treated after complaining 
of a rash in his groin area which was not improving.  The 
appellant also noted that he had a rash above the left pinna.  
The appellant indicated that his skin condition originated 
while he was in the military, and that nothing had helped 
relieve his symptoms.  The physical examination indicated 
that the appellant had a rash behind the left helix, at the 
top, which looked irritated and most likely was mildly 
seborrheic.  The appellant was diagnosed with a seborrheic 
lesion of the left ear and with tinea cruris.  Dr. P. noted 
that the appellants tinea cruris was not getting any better.  

In August 1998, the RO received private medical records from 
J.E.F., M.D.  The records reflect that in December 1994, the 
appellant was hospitalized in order to undergo surgery.  At 
that time, Dr. F. stated that the appellant had had a six day 
history of perirectal pain and some bleeding per rectum, both 
during bowel movements and between bowel movements.  The 
appellants initial diagnosis was of an acute rectal fissure 
with perirectal cellulitis.  Dr. F. noted that he suspected 
that the appellant had a deep abscess formation.  According 
to the records, the appellant underwent an opening of the 
fistula in ano complex with multiple traction drains of an 
interfistular abscess.  The appellants postoperative 
diagnosis was of a complex fistula in the ano primary tract 
of the left mid rectum, pointing through superficial and 
external sphincters and through superficial deep sphincter 
muscles, two centimeters proximal to the mucocutaneous 
junction, with large accessory tract at the left mid to left 
posterior rectum, and inferior coccygeal region at five 
centimeters in length with four centimeters interfistular 
abscess being present. 

In September 1998, the RO received outpatient treatment 
records from the Memphis VAMC, from August to October 1985, 
and from May 1991.  The records show that in August 1985, the 
appellant was treated after complaining of a rash on his 
penis for the past two months.  At that time, the appellant 
stated that the rash was itchy and that it would come 
and go.  The physical examination showed that there was a 
whitish film on the left side and undersurface of the 
appellants penis.  The tip of the appellants penis and his 
scrotum were both clear.  The diagnosis was of monilia of the 
groin and the appellant was given a cream to treat his 
symptoms.  The remaining records are negative for any 
complaints or findings of a skin condition, to include a rash 
and boils.  


II.  Analysis

Initially, the Board finds that the appellants claim is well 
grounded in accordance with 38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1998) in that his claim is plausible based upon the 
clinical evidence of record and the evidentiary assertions 
provided by the appellant that are within the competence of 
lay party.  Murphy v. Derwinski, 1 Vet. App. 78 (1990);  King 
v. Brown, 5 Vet. App. 19 (1993).  Once it has been determined 
that a claim is well grounded, VA has a statutory duty to 
assist the appellant in the development of evidence pertinent 
to that claim.  38 U.S.C.A. § 5107.

In this regard, the Board remanded this case in July 1998.  
At that time, the Board stated that a review of the 
appellants claims folder showed that the appellant had 
indicated that he had received treatment for his skin 
condition from Dr. R.L.J., Dr. D.P., Dr. J.E.F., and from the 
Memphis VAMC.  The Board noted that the treatment records 
from the health care providers mentioned above had not been 
obtained and associated with the claims folder.  Thus, the 
Board remanded this case and requested that the RO obtain 
additional records, VA or private, inpatient or outpatient, 
to specifically include any medical records from Dr. J., Dr. 
P., and Dr. F., and any outpatient and/or inpatient treatment 
records from the Memphis VAMC.  In August 1998, the RO 
received a correspondence from Dr. J. and treatment records 
from Dr. P. and Dr. F.  In addition, in September 1998, the 
RO received outpatient treatment records from the Memphis 
VAMC.  Therefore, the Board is satisfied that all available 
relevant evidence is of record and that the statutory duty to 
assist the appellant in the development of evidence pertinent 
to this claim has been met.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

The United States Court of Veterans Appeals (Court) has held 
that in order to establish service connection, there must be 
evidence of both a service-connected disease or injury and a 
present disability which is attributable to such disease or 
injury.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

To summarize, the appellant maintains that his current skin 
disorder, to include a rash and boils, originated while he 
was in the military.  The appellant contends that during 
service, he developed a rash and boils in his groin and thigh 
areas, and that he also developed a rash around his left ear.  
He states that although he was given medication which 
relieved his symptoms, his skin condition was never 
completely cured and has continued to the present.  In this 
regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the appellant possesses medical expertise, 
nor is it contended otherwise.  Therefore, his opinion that 
his skin disorder, to include a rash and boils, is related to 
service is not competent evidence.  

The Board notes that, as previously stated, in the 
appellants January 1997 Statement in Support of Claim, the 
appellant indicated in that 1969, while he was stationed in 
Vietnam, he was treated at the Air Force Base in Binh Thuy 
for a rash and boils in his groin and thigh areas.  According 
to the appellant, he was again treated for a rash and boils 
in his groin and thigh areas in 1970 to 1971 at the Francis 
E. Warren Air Force Base Hospital.  Moreover, in the 
appellants March 1998 Statement in Support of Claim, the 
appellant reported that while he was in the military, he 
developed a bad rash in the groin area and around his ear on 
his left side in the hair.  According to the appellant, 
he was given Selsum for the hair and a cream drug for the 
groin area.  

In light of the above, the Board observes that the 
appellants service medical records includes records from the 
clinic at the Air Force Base in Binh Thuy, Vietnam.  The Binh 
Thuy clinic records show that in June 1970, the appellant was 
treated for a small, chronic laceration at the [illegible] 
fold.  The records reflect that at that time, the appellant 
was given bacitracin cream and he was told to return to the 
clinic if he did not improve.  The records further reflect 
that in December 1970, the appellant was given Selsum for his 
scalp.  

The Board notes that although the appellant contends that he 
received treatment for his skin condition in 1970 to 1971 at 
the Francis E. Warren Air Force Base Hospital, the 
appellants service medical records are negative for any such 
records.  However, the appellants separation examination, 
dated in January 1971, is of record and the examination 
report reflects that the appellants separation examination 
was conducted at the Francis E. Warren Air Force Base.  In 
addition, the appellants January 1971 separation examination 
shows that at that time, in response to the question as to 
whether the appellant had ever had or if he currently had any 
skin diseases and/or any boils, the appellant responded 
no.  The appellants skin was clinically evaluated as 
normal.  Therefore, the Board does not find that a remand 
for an additional search for service records is in order.  As 
noted above, the service medical records, including the Binh 
Thuy clinic records and the normal separation examination, 
are of record, and there is nothing in the record to indicate 
that the service department did not provide all available 
records.  

In the instant case, given that the appellants service 
medical records show that in December 1970, the appellant was 
given Selsum for his scalp, the Board observes that, as 
previously stated, the appellants January 1971 separation 
examination shows that at that time, the appellants skin was 
clinically evaluated as normal.  No defect or diagnosis 
relative to a skin disorder was indicated.

A review of the record shows that the first post-service 
medical evidence of a skin disorder is in August 1985, 
approximately 14 years after service.  The outpatient 
treatment records from the Memphis VAMC, from August to 
October 1985, and from May 1991, show that in August 1985, 
the appellant was diagnosed with monilia of the groin.  In 
addition, the private medical records from Dr. J.E.F. show 
that in December 1994, the appellant was diagnosed with a 
complex fistula in ano, multitract, with an interfistular 
abscess.  Moreover, the private medical records from Dr. 
D.P., from October 1996 to January 1998, show that October 
1996, the appellant was diagnosed with tinea cruris and tinea 
unguium, with significantly large infected great toe nails.  
The records further show that in December 1996, the appellant 
was diagnosed with a seborrheic lesion of the left ear and 
with tinea cruris.  Furthermore, Dr. R.L.J.s letter, dated 
in January 1997, reflects that at that time, the appellant 
was diagnosed with the following: (1) tinea cruris, (2) tinea 
pedis, and (3) onychomycosis of the toenails.  

In light of the above, the Board notes that despite any 
current diagnosis of a skin condition, to include a rash and 
boils, there is no competent medical evidence of record that 
establishes a nexus, or link, between any current skin 
condition and the appellants military service.  As 
previously stated, the Court has held that in order to 
establish service connection, there must be evidence of both 
a service-connected disease or injury and a present 
disability which is attributable to such a disease or injury.  
Rabideau, 2 Vet. App. at 141, 143.  Therefore, the Board 
concludes that the appellants current skin disorder, to 
include a rash and boils, was not incurred in or aggravated 
by service.  Accordingly, the preponderance of the evidence 
is against the veterans claim for service connection for a 
skin condition, to include a rash and boils, and as such his 
claim must be denied.  


ORDER

Service connection for a skin condition, to include a rash 
and boils, is denied.  



		
	DEBORAH W. SINGLETON 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
